453 F.3d 554
UNITED STATES of Americav.Sean Michael GRIER, Appellant.
No. 05-1698.
United States Court of Appeals, Third Circuit.
July 19, 2006.

On Appeal from the United States District Court for the Middle District of Pennsylvania, D.C. Criminal No. 03-cr-00284, (Honorable Sylvia H. Rambo).
Christian A. Fisanick, Office of United States Attorney, Scranton, PA, Theodore B. Smith, III, Eric Pfisterer, Kimberly A. Kelly, Office of United States Attorney, Harrisburg, PA, for United States of America.
Ronald A. Krauss, Office of Federal Public Defender, Harrisburg, PA, for Appellant.
Present SCIRICA, Chief Judge, SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES, SMITH, FISHER, VAN ANTWERPEN, and CHAGARES, Circuit Judges.
ORDER
SCIRICA, Chief Judge.


1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ordered that the petition for rehearing is GRANTED. The Clerk of this Court shall list the case for rehearing en banc at the convenience of the Court. The opinion and judgment entered June 7, 2006 and June 6, 2006, respectively are hereby vacated.